       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 1 of 23




                SETTLEMENT AND GENERAL RELEASE AGREEMENT

       This Settlement and General Release Agreement (“Agreement”) is made by and between

Eleni Miglis (“Miglis”), Hector Caraballo (“Caraballo”), Bryan LaForest (“LaForest”), Guy-

Robert Desir (“Desir”), Radica Kutwaru (“Kutwaru”), Andrew Certoma (“Certoma”), John

Cutajar (“Cutajar”), Alexis Carree (“Carree”) collectively (“Plaintiffs”), and Bed Bath & Beyond

Inc. (“BBB”) (collectively referred to as the “Parties”).

       WHEREAS on October 16, 2016, Miglis commenced a lawsuit by filing a complaint in

the United States District Court for the Southern District of New York entitled Thomas et al. v.

Bed Bath & Beyond Inc.,16-CV-8160 (“the Lawsuit”); and

       WHEREAS the complaint in the Lawsuit alleges certain violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”) as well as the New York Labor Law

(“NYLL”); and

       WHEREAS on November 18, 2016, the First Amended Complaint was filed; and

       WHEREAS on June 28, 2017, the Second Amended Complaint (the “SAC”) was filed;

and

       WHEREAS on May 10, 2018, the parties agreed to amend the case caption to Miglis et

al. v. Bed Bath & Beyond Inc.,16-CV-8160; and

       WHEREAS Caraballo filed an opt-in consent to join the Lawsuit on February 2, 2017;

and

       WHEREAS LaForest filed an opt-in consent to join the Lawsuit on April 26, 2017; and

       WHEREAS Desir filed an opt-in consent to join the Lawsuit on April 26, 2017; and

       WHEREAS Kutwaru filed an opt-in consent to join the Lawsuit on April 26, 2017; and

       WHEREAS Certoma filed an opt-in consent to join the Lawsuit on May 4, 2017; and

       WHEREAS Cutajar filed an opt-in consent to join the Lawsuit on June 22, 2017; and
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 2 of 23



       WHEREAS Carree filed an opt-in consent to join the Lawsuit on June 23, 2017; and

       WHEREAS the parties, though their counsel have since the filing of the lawsuit engaged

in discovery with respect to all claims set forth in the Lawsuit; and

       WHEREAS the parties participated in a Settlement Conference before Magistrate Judge

Moses on February 21, 2019, where they reached an agreement to resolve this matter; and

       WHEREAS BBB expressly denies any and all allegations made or which could have

been made in the Lawsuit, and also expressly denies that it violated any law, statute, contract,

rule, policy or duty owed Plaintiffs or engaged in any conduct that was wrong or improper and

contends that it has complied with all state, local and federal laws, rules and regulations and any

other obligations, including FLSA and NYLL, as it or they relate to the employment of Plaintiffs

or any similarly situated individual; and

       WHEREAS as a result of counsel discussions it appears there exists a bona fide dispute

between the parties regarding the amount of compensation alleged to be due; and

       WHEREAS the Plaintiffs and BBB desire to avoid the cost and expense of further legal

proceedings and to settle and resolve all existing and potential disputes, actions, lawsuits,

complaints, charges, and claims of any nature or description the Plaintiffs currently have, had or

currently could have against BBB or its current or former employees (except as specifically set

forth herein), without any admission of liability or wrongdoing by BBB or any of BBB’s current

or former employees, and without any party being a prevailing party for any purposes in the

Lawsuit, with respect to claims asserted in the Lawsuit or otherwise.

       Now therefore in consideration of the mutual covenants set forth herein, the Plaintiffs and

BBB hereby agree as follows:

       1.      Plaintiffs will withdraw with prejudice the claims brought in the Lawsuit based on

their former roles as Assistant Store Managers and hereby direct their counsel of record in the

                                                 2
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 3 of 23



Lawsuit to withdraw those claims with prejudice and execute a stipulation of Dismissal with

Prejudice in the form attached as Exhibit 1 to be filed with the Court along with this Agreement.

It is specifically understood and agreed that claims any Plaintiffs herein may have had arising out

of their employment by BBB as a Department Manager receiving pay based on the Fluctuating

Work Week methodology, as alleged in the SAC in the Lawsuit, and only such claims (“the

Excluded Claims”) shall not be settled and released however.

       2.      In consideration of Paragraph 1 and 7 hereof in particular and the mutual

covenants contained herein in general, BBB shall pay the Plaintiffs a total of $237,500.00. This

shall be payable as follows:

               (a)    a payment by BBB check made out to Miglis in the gross amount of

$24,565.34 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date, and from which shall be deducted all

applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final settlement

of any and all claims Miglis currently has, had or currently could have had arising out of or in

connection with her employment by BBB, including without limitation 1) any and all claims

relating in any way to the manner, method, amount, calculation, or timing of payment of any

wage, tip, or other compensation owed or claimed to be owed to Miglis on account of or in

connection with her employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

               (b)    a payment by BBB check made out to Caraballo in the gross amount of

$18, 217.00 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date, and from which shall be deducted all

applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final settlement

of any and all claims Caraballo currently has, had or currently could have had arising out of or in

                                                3
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 4 of 23



connection with his employment by BBB, including without limitation 1) any and all claims

relating in any way to the manner, method, amount, calculation, or timing of payment of any

wage, tip, or other compensation owed or claimed to be owed to Caraballo on account of or in

connection with his employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

              (c)     a payment by BBB check made out to LaForest in the gross amount of

$39,608.16 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date), and from which shall be deducted

all applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final

settlement of any and all claims LaForest currently has, had or currently could have had arising

out of or in connection with his employment by BBB, including without limitation 1) any and all

claims relating in any way to the manner, method, amount, calculation, or timing of payment of

any wage, tip, or other compensation owed or claimed to be owed to LaForest on account of or in

connection with his employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

              (d)     a payment by BBB check made out to Desir in the gross amount of

$18,078.99 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date), and from which shall be deducted

all applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final

settlement of any and all claims Desir currently has, had or currently could have had arising out

of or in connection with his employment by BBB, including without limitation 1) any and all

claims relating in any way to the manner, method, amount, calculation, or timing of payment of

any wage, tip, or other compensation owed or claimed to be owed to Desir on account of or in




                                               4
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 5 of 23



connection with his employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

              (e)     a payment by BBB check made out to Kutwaru in the gross amount of

$10,074.55 (who shall supply the Company a completed Form W-4 as well as a Form W-9

within three (3) business days from the Effective Date), and from which shall be deducted all

applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final settlement

of any and all claims Kutwaru currently has, had or currently could have had arising out of or in

connection with her employment by BBB, including without limitation 1) any and all claims

relating in any way to the manner, method, amount, calculation, or timing of payment of any

wage, tip, or other compensation owed or claimed to be owed to Kutwaru on account of or in

connection with her employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

              (f)     a payment by BBB check made out to Certoma in the gross amount of

$7,590.41 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date), and from which shall be deducted

all applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final

settlement of any and all claims Certoma currently has, had or currently could have had arising

out of or in connection with his employment by BBB, including without limitation 1) any and all

claims relating in any way to the manner, method, amount, calculation, or timing of payment of

any wage, tip, or other compensation owed or claimed to be owed to Certoma on account of or in

connection with his employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

              (g)     a payment by BBB check made out to Cutajar in the gross amount of

$24,427. 33 (who shall supply the Company a completed Form W-4 as well as a completed Form

                                               5
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 6 of 23



W-9 within three (3) business days from the Effective Date), and from which shall be deducted

all applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final

settlement of any and all claims Cutajar currently has, had or currently could have had arising

out of or in connection with his employment by BBB, including without limitation 1) any and all

claims relating in any way to the manner, method, amount, calculation, or timing of payment of

any wage, tip, or other compensation owed or claimed to be owed to Cutajar on account of or in

connection with his employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

               (h)    a payment by BBB check made out to Carree in the gross amount of

$14,628.80 (who shall supply the Company a completed Form W-4 as well as a completed Form

W-9) within three (3) business days from the Effective Date), and from which shall be deducted

all applicable taxes and withholdings) to be reported on IRS Form W-2 in full and final

settlement of any and all claims Carree currently has, had or currently could have had arising out

of or in connection with her employment by BBB, including without limitation 1) any and all

claims relating in any way to the manner, method, amount, calculation, or timing of payment of

any wage, tip, or other compensation owed or claimed to be owed to Carree on account of or in

connection with her employment with BBB but not the Excluded Claims; and 2) any and all

claims for incentive payments in connection with the Lawsuit;

               (i)    a payment by BBB check made out to Hang & Associates, PLLC in the

amount of $80,309.41, of which $78, 595.29 as attorney’s fees and $1, 714. 12 as costs, for

which a form 1099 shall be issued to Hang & Associates, PLLC, (which shall supply the

Company a completed Form W-9 within three (3) business days from the Effective Date), in full

and final settlement of any and all attorneys’ fees the Plaintiffs currently have, had or currently

could have had against BBB that were incurred by the Hang & Associates, PLLC law firm in

                                                6
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 7 of 23



connection with prosecuting the Plaintiffs’ claims brought in the Lawsuit based on their former

roles as Assistant Store Managers; and

               (j)     All such payments to be sent by BBB to Hang & Associates within

eighteen (18) business days of the Effective Date of this Agreement, as defined in Paragraph 17,

provided that each Plaintiff has provided a completed Form W-4 as well as a completed Form

W-9 within three (3) business days from the Effective Date, and provided that Hang &

Associates, PLLC has provided a completed Form W-9 within three (3) business days from the

Effective Date. In the event Hang & Associates fails to timely provide a completed Form W-9

and any Plaintiff fails to timely provide a completed Form W-4 and/or Form W-9, that Plaintiff’s

payment shall be due within fifteen (15) business days of receipt of the aforementioned

completed tax forms.

       3.      The Parties agree that each is responsible for its or his own tax reporting and

filing with the appropriate authorities, and that the Plaintiffs are solely responsible for any and all

tax liabilities and payment of taxes due as a consequence of these payments to them under this

Agreement. In the event that the Plaintiffs fail to pay such taxes owed by them, and as a result

the IRS or any other federal, state, or local taxing authority (collectively, “Taxing Authorities”)

seek to hold BBB liable for payment of such taxes, including any penalties and interest, the

Plaintiffs agree to indemnify and hold harmless BBB from and against any such liability.

       4.      Further, the Plaintiffs expressly indemnify and hold BBB harmless with respect to

any tax liabilities or penalties imposed on them or BBB by the Taxing Authorities associated

with the payments pursuant to Paragraph 2, it being understood and agreed that BBB will follow

its normal procedures with respect to any tax reporting obligations arising out of or in connection

with this Agreement.




                                                  7
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 8 of 23



       5.      The Plaintiffs understand and agree that they are receiving compensation,

payments and/or benefits and agreements under this Agreement that are in excess of those to

which they are now entitled from BBB and BBB Releasees (as defined in Paragraph 7), and that

such compensation, payments and benefits are being provided to them in consideration of their

acceptance and execution of, and in reliance upon their representations in, this Agreement. The

Plaintiffs acknowledge that such consideration is adequate and satisfactory to them.

       6.      Except for the payments and benefits provided for in Paragraph 2, and for the

payments subject to the Excluded Claims, the Plaintiffs acknowledge and agree that through and

including the Effective Date of this Agreement as defined in Paragraph 17 that they are entitled

to no other compensation, payments, or benefits from BBB of any kind or nature whatsoever,

including, without limitation, for salary, tips, severance pay, fringe benefits, vacation pay,

bonuses, incentive compensation, sick pay, insurance, disability insurance, medical benefits, paid

or unpaid leave, or any other allowance.

       7.      (a) In further consideration of the covenants undertaken herein by BBB,

including, without limitation, the payments described in Paragraph 2, the Plaintiffs, each

individually and collectively, hereby waive, release and forever discharge BBB, including its

predecessors, parent, subsidiaries, affiliates, and related companies, and all of its and their

respective   past   and   present   employees,   directors,   officers,   shareholders,   attorneys,

representatives, insurers, agents, successors, and assigns (individually and collectively “BBB

Releasees”) from and with respect to any and all legally waivable claims, grievances, injuries,

controversies, agreements, covenants, promises, debts, accounts, actions, causes of action, suits,

arbitrations, sums of money, attorneys’ fees and costs, except those incurred in connection with

the Excluded Claims in the Lawsuit, damages, or any right to any monetary recovery or any

other personal relief, whether known or unknown, in law or in equity, by contract, tort or

                                                 8
       Case 1:16-cv-08160-PAE Document 236-1
                                       235-1 Filed 03/22/19
                                                   03/15/19 Page 9 of 23



pursuant to federal, state or local statute, regulation, ordinance or common law, which the

Plaintiffs now have, ever had, or now could have, based upon or arising from any fact or set of

facts, whether known or unknown to the Plaintiffs, from the beginning of time until the Effective

Date of this Agreement, as defined in Paragraph 17, but not the Excluded Claims. Without

limiting the generality of the foregoing, this waiver, release, and discharge includes any claim or

right asserted or which could have been asserted in the Lawsuit and/or based upon or arising

under any federal, state or local fair employment practices, equal opportunity, or wage and hour

laws, including, but not limited to, Title VII of the Civil Rights Act of 1964, the New York State

Human Rights Law, the New York City Human Rights Law, the Americans with Disabilities

Act, the Age Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the

Fair Labor Standards Act, the National Labor Relations Act, the New York Labor Law, and the

Employee Retirement Income Security Act, including all amendments thereto, but not the

Excluded Claims.

               (b)    Notwithstanding the generality of the foregoing, nothing herein constitutes

a release or waiver by the Plaintiffs of: (i) any claim or right that may arise after the Effective

Date of this Agreement, as defined in Paragraph 17; (ii) any claim or right the Plaintiffs may

have under this Agreement; or (iii) the Excluded Claims.

               (c)    Plaintiffs represent and affirm that (i) except for the Lawsuit, they have

not commenced, maintained, prosecuted, or participated in any complaint, claim or action against

BBB and/or the BBB Releasees, in any court or before any administrative, investigative or

arbitral body or agency, (ii) that to the best of the Plaintiffs’ knowledge and beliefs, except for

the Excluded Claims, there is no outstanding claim or demand for relief against BBB and/or the

BBB Releasees by the Plaintiffs or any person, organization, or entity acting on Plaintiffs’

behalf, and (iii) that the Plaintiffs will not in the future commence, maintain, prosecute or

                                                9
      Case 1:16-cv-08160-PAE Document 236-1
                                      235-1 Filed 03/22/19
                                                  03/15/19 Page 10 of 23



participate in any complaint, claim of any nature or description or action, arising out of or

relating in any way to their employment relationship with BBB against BBB or any BBB

Releasee, through the Effective Date of the Agreement as defined in Paragraph 17 in any court or

before any administrative, investigative or arbitratial body or agency, but not the Excluded

Claims.

               (d)     Notwithstanding the foregoing, this Agreement (i) does not extend to

those rights which as a matter of law cannot be waived; and (ii) does not limit the right to file a

charge with federal, local, or state governmental agencies (“Government Agencies”), or

participate in an investigation or proceeding that may be conducted by any Government

Agencies (but the Plaintiffs do, pursuant to this Agreement, waive the right to obtain any

monetary damages resulting from any action or proceeding that may be brought by any state or

federal agency). This Agreement does not limit Plaintiffs’ ability to communicate with the

Securities and Exchange Commission (SEC) or otherwise participate in any investigation or

proceeding that may be conducted by the SEC, including providing documents or other

information, without notice to the Company. This Agreement does not limit Plaintiffs’ right to

receive an award for information provided to the SEC. This Agreement does not limit Plaintiffs’

right to continue prosecuting the Excluded Claims.

               (e)     Nothing in this Agreement in intended to restrict Plaintiffs’ from

exercising rights under the Defend Trade Secrets Act of 2016, which provides that an individual

shall not be held criminally or civilly liable under any federal or state trade secret law for the

disclosure of a trade secret that is made: (1) in confidence to a federal, state, or local government

official, either directly or indirectly, or to an attorney, and solely for the purpose of reporting or

investigating a suspected violation of law; or (2) in a complaint or other document filed in a

lawsuit or other proceeding, if such filing is made under seal.

                                                 10
      Case 1:16-cv-08160-PAE Document 236-1
                                      235-1 Filed 03/22/19
                                                  03/15/19 Page 11 of 23



       8.          Neither this Agreement, nor anything contained in it, shall constitute or shall be

used as an admission by BBB or any BBB Releasee or as evidence of any liability or

wrongdoing by BBB or any BBB Releasee whatsoever. Neither this Agreement, nor anything

contained in it, shall be introduced in any proceeding in any forum of any nature or description

except: i) as set forth in paragraph 17; ii) to enforce this Agreement; or iii) to defend against any

claim relating to the subject matter of the releases contained herein or as required by court order,

subpoena, or other legal process. Such introduction under these exceptions shall be pursuant to

an appropriate order protecting its confidentiality.

       9.          For employment reference information, Plaintiffs agree to direct prospective

employers or others seeking employment verification information regarding him/her to the Work

Number       (an    automated    system   administered    by a    third   party   [800-367-5690   or

www.theworknumber.com] using Defendant’s Employer Code 13452), or such other third party

as Defendant may contract with in the future, which will provide Plaintiffs’ dates of

employment, last position held and, with Plaintiffs’ express authorization, salary information

       10.         The rights and obligations of the parties hereunder shall be construed and

enforced in accordance with, and shall be governed by, the laws of the State of New York,

without regard to principles of conflict of laws.

       11.         This Agreement constitutes and contains the entire agreement and understanding

between the Plaintiffs and BBB concerning the subject matters addressed herein and supersedes

and replaces all prior negotiations and all agreements proposed or otherwise, whether written or

oral, concerning the subject matter hereof. This is an integrated document.

       12.         This Agreement may be executed in counterparts, and each counterpart, when

executed, shall have the efficacy of a signed original. Photographic and facsimiled copies of

such signed counterparts may be used in lieu of the originals for any purpose.

                                                    11
      Case 1:16-cv-08160-PAE Document 236-1
                                      235-1 Filed 03/22/19
                                                  03/15/19 Page 12 of 23



       13.     If any provision of this Agreement or the application thereof is held invalid, such

invalidation shall not affect other provisions or applications of this Agreement and to this end,

the provisions of this Agreement are declared to be severable, provided, however, that if the

release provided for in Paragraph 7 or any part thereof is declared or adjudged invalid or

unenforceable for any reason, as a result of any challenge to its validity or enforceability initiated

or maintained by or participated in by the Plaintiffs, (or anyone acting for or on their behalf) the

entire Agreement shall be a nullity and all consideration provided in this Agreement shall be

repaid by the Plaintiffs to BBB, and provided further that if the Release provided for in

Paragraph 7 is declared or adjudged invalid or unenforceable for any reason, as a result of any

challenge to its validity or enforceability not initiated or maintained or participated in by the

Plaintiffs or anyone acting on their behalf, the entire Agreement shall be a nullity and BBB may

pursue a claim against the Plaintiffs for repayment of the consideration provided in this

Agreement.

       14.     Each party has cooperated in the drafting and preparation of this Agreement.

Hence, in any construction or interpretation of this Agreement, the same shall not be construed

against any party on the basis that the party was the drafter.

       15.     This Agreement cannot be modified except in writing signed by all parties.

       16.     Plaintiffs hereby acknowledge:

               (a)     They have been advised to consult with an attorney before signing this

Agreement;

               (b)     They have obtained independent legal advice from an attorney of their

choice with respect to this Agreement, or have knowingly and voluntarily chosen not to do so;

               (c)     They freely, voluntarily, and knowingly entered into this Agreement after

due consideration;

                                                 12
      Case 1:16-cv-08160-PAE Document 236-1
                                      235-1 Filed 03/22/19
                                                  03/15/19 Page 13 of 23



               (d)     They have had sufficient time to review and consider this Agreement; and

               (e)     In exchange for their waivers, releases and commitments set forth herein,

including their waiver and release of all claims arising under the Age Discrimination in

Employment Act, the payments, benefits and other considerations that they are receiving

pursuant to this Agreement exceed any payment, benefit or other thing of value to which they

would otherwise be entitled, and are just and sufficient consideration for the waivers, releases,

and commitments set forth herein.

       17.     Provided that none of the Plaintiffs has revoked their assent to this Agreement, the

parties shall file this Agreement with the Court. This Agreement shall become effective upon the

issuance of an Order fully, finally, and unconditionally (1) approving this Agreement;

(2) extinguishing claims (but not the Excluded Claims) against the BBB Releasees; and

(3) dismissing the claims based on Plaintiffs’ employment as Assistant Store Managers with

prejudice (but not the Excluded Claims) (the “Effective Date”).

       18.     This Agreement and Release shall inure to the benefit of and shall be binding

upon BBB, its successors and assigns, and any entity with which BBB may merge or consolidate

or to which BBB may sell all or substantially all its assets. Plaintiffs agree that they may not sell

or otherwise assign rights, obligations or benefits under this Agreement and any attempt to do so

shall be void; Plaintiffs further covenants and agree that they have not assigned or otherwise

transferred any claim released in this Agreement, in whole or party, to any person or entity.

       19.     Plaintiffs each and all agree(s) that he and/or they shall not solicit current or

former employees of BBB to pursue claims against BBB, or its affiliated companies. Plaintiffs’

Counsel represents and warrants that neither the firm nor any attorneys affiliated with the firm

(individually, together, or in conjunction with other attorneys) currently represent any other




                                                 13
      Case 1:16-cv-08160-PAE Document 236-1
                                      235-1 Filed 03/22/19
                                                  03/15/19 Page 14 of 23



employee or former employee of BBB in connection with an employment-related issue against

BBB, but not the Excluded Claims.




                                           14
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 15 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 16 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 17 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 18 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 19 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 20 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 21 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 22 of 23
Case 1:16-cv-08160-PAE Document 236-1
                                235-1 Filed 03/22/19
                                            03/15/19 Page 23 of 23
